                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
     Plaintiff,                                     §
                                                    §
v.                                                  §   Criminal Action No. 2:19-CR-00085-Z-BR
                                                    §
ANGEL DAVID ROJAS-AGUILAR (1)                       §
                                                    §
     Defendant.                                     §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

            On August 2, 2019, the United States Magistrate Judge issued a Report and

     Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above

     referenced cause. Defendant Angel David Rojas-Aguilar filed no objections to the Report and

     Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court

     independently examined all relevant matters of record in the above referenced cause—including

     the elements of the offense, Factual Resume, and Plea Agreement—and thereby determined that

     the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby

     ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the

     guilty plea of Defendant Angel David Rojas-Aguilar was knowingly and voluntarily entered;

     ACCEPTS the guilty plea of Defendant Angel David Rojas-Aguilar; and ADJUDGES Defendant

     Angel David Rojas-Aguilar guilty of Count One in violation of 18 U.S.C. § 371. Sentence will be

     imposed in accordance with the Court’s sentencing scheduling order.


            SO ORDERED, August 19, 2019.


                                                        _______________________________
                                                        MATTHEW J. KACSMARYK
                                                        UNITED STATES DISTRICT JUDGE
